Citation Nr: 0734511	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
 
Entitlement to an effective date earlier than March 27, 2002 
for the grant of non-service connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In June 2002, the veteran was granted non-service 
connected pension benefits effective from March 27, 2002, the 
date of receipt of his claim for these benefits.

2.  The evidence of record does not establish that the 
veteran filed his claim within one year of becoming 
permanently and totally disabled. 


CONCLUSION OF LAW
 
The criteria are not met for an effective date earlier than 
March 27, 2002 for the grant of non-service connected pension 
benefits.  38 U.S.C.A. §§ 5107, 5110 (West 2002 &  Supp. 
2006); 38 C.F.R. § 3.400 (b)(1)(ii)(A)(B) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which he became permanently 
and totally disabled, whichever is to his advantage.  38 
C.F.R. § 3.400(b)(ii).

38 U.S.C.A. § 1502 was amended, effective in September 2001, 
to provide that VA will consider a veteran to be permanently 
and totally disabled if he is a patient in a nursing home for 
long-term care due to disability or determined to be disabled 
for Social Security Administration (SSA) purposes.  Pub. L. 
No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 
38 C.F.R. § 3.114.

On March 27, 2002, the veteran filed a claim for non-service 
connected pension.  In June 2002, the RO granted his claim 
and assigned an effective date of March 27, 2002, the date of 
receipt of his claim.

As reason to grant an earlier effective date, the veteran 
contends that he filed a prior claim with VA for non-service 
connected pension benefits in March 1999.  He has provided 
copies of his enrollment into the VA healthcare system and an 
eligibility inquiry letter addressed to the Social Security 
Administration (SSA), both dated May 1999, written by a 
Veterans Service Officer.  The veteran's award letter from 
SSA is also of record and notes that, in September 2000, SSA 
found the veteran disabled since March 29, 1999.
  
SSA records note that on March 29, 1999, the veteran was in a 
severe motor vehicle accident in which he sustained multiple 
trauma and fractures of his left lower extremity.  They noted 
that the veteran had not engaged in substantial gainful 
activity since March 29, 1999.  They determined that the 
veteran had been under a "disability" as defined in the 
Social Security Act, since March 29, 1999.  Even thought SSA 
determined in a 2000 decision that the veteran was 
permanently and totally disabled from March 29, 1999, that 
finding alone would not entitle the veteran to an earlier 
effective date for the grant of non-service connected pension 
benefits under applicable VA regulations.  This is because, 
even if it was factually ascertainable that he was 
permanently and totally disabled in March 1999 (keeping in 
mind that 38 U.S.C.A. § 1502 allows this presumption based 
entirely on his SSA award), he still by all accounts did not 
actually file a claim with VA for non-service connected 
pension benefits within one year (between March 1999 and 
March 2000) of him becoming totally disabled.  See, e.g., 
Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (The date of 
entitlement to award of benefits does not necessarily equal 
the date entitled to a certain rating).  

Although in January 2006, the veteran claims that he filed a 
claim for nonservice-connected pension benefits in May 1999, 
there is no record of this in the claims file.  The record 
shows that a VA service officer assisted him in obtaining SSA 
benefits, but there is no indication in the record that a 
claim with VA for nonservice-connected pension benefits was 
ever filed at that time.  Furthermore, the Board notes that 
at the time of the March 27, 2002 claim for nonservice-
connected pension benefits the veteran checked the box 
indicating that he had never previously filed a claim for any 
benefit with VA.  The Board finds that this report on his 
March 2002 claim to be credible.  In this regard, the veteran 
certified that the information provided was true and as 
previously stated there is no claim for nonservice-connected 
pension received prior to March 27, 2002.  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  As 
previously stated, the veteran did not file his VA claim 
until March 27, 2002, which is the effective date of his 
award.  There is no other communication of record asserting 
an earlier claim for non-service connected pension, and 
therefore, there is nothing in the record to support a claim 
earlier than March 27, 2002.  

Although it is regrettable that the veteran may not have 
fully understood the procedures for obtaining benefits to 
which he was entitled, payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided by others, including Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); 
see also VAOGCPREC 17-95 ("[f]ailure by VA to provide the 
notice required by 38 U.S.C.A. § 7722 may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements. . .").  

Therefore, an earlier effective date may not be granted.  The 
Board is sympathetic to the veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

II.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103.

In June 2002, April 2003 and October 2005, the RO notified 
the veteran of the specific provisions of the law and 
performed additional development regarding his claim.  
Notwithstanding such, the essential facts by which the appeal 
must be decided are not in dispute.  The record clearly shows 
that a claim for nonservice-connected benefits was first 
filed on March 27, 2002.  The veteran has confirmed in the 
March 27, 2002 claim that he has never filed a previous claim 
with VA.  Therefore, the matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Because 
the VCAA has no effect on claims when the question is limited 
to a matter of law, including statutory interpretation, the 
Board need not determine if VA met the duty to assist and 
duty to notify requirements of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required. 


ORDER

Entitlement to an effective date earlier than March 27, 2002 
for the grant of non-service connected pension benefits is 
denied. 

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


